Opinion by
William W. Porter,
In this ease there was a written contract between the owner and the contractor which contained a stipulation against liens. No copy is furnished to us. We will, however, assume that the terms of this stipulation were legally sufficient to effectuate the purpose intended, since no question is raised upon the point. The contract, including the stipulation, was filed with the prothonotary pursuant to the terms of the act of May 8, 1895. The positive testimony of the contractor and the architect is that the contractor had no authority to commence work other than that conferred by the written contract. This evidence is not contradicted. It is shown that the plaintiff had no authority from the defendant, the owner of the land, to furnish materials to the land. They were furnished to the contractor after the execution of the contract. The right to proceed with the work was then first acquired by the contractor by virtue of his contract. The rights of the subcontractor were acquired solely through the principal contractor. The rights, of both to file liens were, by the terms of the contract, filed with the prothonotary, gone.
The judgment is reversed.